Title: To Benjamin Franklin from John Diot & Co., 2 June 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin



Honored Sir
Morlaix the 2d June 1780
We Receiv’d Your Excellency’s honored Letter 23d. May in answer to the One we had the honnour to Write to you the 10th. Do. but whereon we forgot to put the date.
We are Very Sorry to See what your Excellency is pleased to mention about the Prize Betzey, and are Surprised that the Papers relative to that Vessell have not been produced to you, as We have deliver’d ’em to the Admiralty office in Brest, which, Thro’ mistake or Ignorance has forwarded the whole to the french Ministry and there was no other papers but a Customhouse Clearance wherein the Number and Sorts of goods that Composed her Cargoe was mentioned and her destination. If the admiralty had Committeed a blunt, We Shou’d think they Shou’d put things to Rights; If Your Excellency wou’d be pleased to inquiere after these papers, We don’t doubt sir, but you’d find things as they ought to be.
We do not know what to Say in regard of the Two other prizes Peter and Friendship; The Want or loss of the Papers and Clearances of Said Vessells is undoubtedly owing to the hard weather they bore, and difficulty of Keeping So many prisonners in So Small a Craft; We fore See that Captn. Dowling’s neglectfullness will prove hurtfull to his owners, unless your Excellency was pleased, after a Certain Time and no Claim enter’d, to Condemn them.
Rather than to See the goods damaged, We have petitioned the admiralty office to put them to Sale peremptorily, under Condition to deposite the proceeds.
Now We have the honnour to Acquaint Your Excellency with the Safe arrivall the day’ere yesterday in this Road, of The Black Princess american privateer, Captn. Edward Macatter Commander, after a Very Warm Engagement with Three English privateers for 7 hours, Wherein the Princess desabled and dismasted One of her foes and by the bravery of her Crew and Swiftness of the Vessell got Clear of the Two others.
She had all her Sails Tatter’d and Rigging Cut to pieces, but Luckily no body Killed nor Wounded, and She was forced to put in here to Repair.
She deliver’d us 6 hostages for five Ransoms amounting to £5505-.- St and took a brig Called The … … ., loaded with Barley from  bound to  ; All the Crew had Left her at the first Gun that the Privateer fired at her, and there was no body left on board but the English Captain, who is Still aboard with the Prize master and three men of the Cutter.
Subjoin’d, Your Excellency has an abstract of her Journal, and a Declaration of Captn. Edward Macatter and his officers Whereby, you’ll See that against the use of all Nations against Humanity and all the Laws of People, the Three English Privateers Which the Princess did fight with, made use of Glass bottles which they Clapt into their guns, and We found it Sticking into the Mast Yards &ca.—and there was above a bushel taken up.
We thought ’twas our duty to Lay the Case before you, sir, to prevent the bad and dreadfull Consequences arising from So Illegal practices, and humanity Requieres that Your Excellency Shou’d Represent the matter to the English Ministry, For any man that is wounded So, is unrecoverable, which proved So, by a privateer out of DunKirk who had 33 people wounded and they all died— Besides Reprisalls might ensue, and We know Captn. Macatter and his people’s Temper So well, that we are Sure that he wou’d Sink any English privateer that wou’d henceforth use So illegal a practice.
We think it fit to Observe to your Excellency, that american Privateers are not used in this part of France as they Shou’d. The commissary of the Marine here, declared us yesterday that he gave orders to the Castle not to let the Princess go out untill further orders from The french Court, because the night of her departure from Cherbourg as She was under Sail, Fifteen french Sailors came in a Small boat and offer’d themSelves for the Time of the Cruize. Captn. Macatter who was in Sad want of hands took ’em on board, thinking no harm in doing So, but last night the Commissary Claimed them, and wee deliv’erd ’em up to day Except 3 that are on board of the prize that is not Come in as yet.
We Shou’d think the Commissary ought to be Satisfyed when Captn. Macatter Returned the people he Claimed and that is unproper for him or any person to stop the Cutter, when he got satisfaction.
We Jointly with Captn. Macatter beg your Excellency wou’d use her Interest at Court and Contrive means to have The Black Princess cleared that She might without loss of time Sett Sail in order to proceed into her Cruize against our Ennemies.
Waiting for the favour of your Excellency’s answer, We have the honnour to be With due Respect Honored sir Your most obedient & most Humble Servants
Jn. Diot & Co


P.S. Since the above is Wrote, Three of the Eleven frenchmen Ran away, which inveterated the Commissary So much against Captn. Macatter, that he positively threatened to order him to be Clapt in Gaol and used Very mean and ungentlemanlike Expressions, altho’ Said Macatter, ignorant as he is of what gave lieu to all these disturbances, is Very innocent, as Your Excellency may Judge by an abstract of his declaration at the admiralty office, Signed by his Two first officers and by Four of the french Sailors, which are Owning that it was out of good and free will that they came on board the Princess and that Capn. Macatter did not know of Their being there.
We can’t conceive what Reason the Commissary may have to detain the Privateer any longer, it’s Surely owing to his Spitefull and Rough ungentlemanlike Temper and Endeed, it’s Shocking the way that americans are used by him.
We Earnestly beg Your Excellency will Speak to the Minister and applanish all difficultyes by Releasing the arrestment of the Privateer.
To His Excellency Benj. Franklin Minister Plenipotentiary for the United States of North america, at the Court of France Passy

 
Endorsed: M. Diot June 2. 1780
Notation: Diot June 2d. 1780.—
